 Case: 1:09-cr-00383 Document #: 665 Filed: 05/09/19 Page 1 of 1 PageID #:4928

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                            Plaintiff,
v.                                                           Case No.: 1:09−cr−00383
                                                             Honorable Ruben Castillo
Jesus Vicente Zambada−Niebla, et al.
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 9, 2019:


        MINUTE entry before the Honorable Ruben Castillo: as to Guadalupe Fernandez
Valencia: Defendant ordered to appear and be transported by U.S. Marshals Service:
Parties' request to reset the change of plea hearing is granted. The change of plea hearing
set for 5/15/2019 is stricken and reset to 5/29/2019 at 10:30 a.m. In the interest of justice
and for the complexity of this case, time is excluded until 5/29/2019 pursuant to 18 U.S.C.
3161(h)(7)(A)(B). (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
